Citation Nr: 1423418	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  03-37 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for sickle cell trait with hematuria, originally claimed as hematuria. 

2. Entitlement to service connection for diabetes mellitus, to include as due to service-connected Hepatitis C.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1971 to June 1974, and subsequent service in the U.S. Army Reserve. He also had active service in the United States Marine Corps (USMC) from December 1976 to September 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office in Washington, DC (Central Office). Due to the Veteran's place of residence, subsequent development was performed by the VA Regional Office in Roanoke, Virginia (RO). 

In June 2007, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. 


FINDINGS OF FACT

1. The Veteran's congenital sickle cell trait was aggravated during service, resulting in intermittent hematuria. 

2. The Veteran did not experience chronic diabetes mellitus disorder symptomatology during service.

3. The Veteran did not experience continuous diabetes mellitus symptomatology since discharge from service.

4. The Veteran did not experience diabetes mellitus symptomatology manifested to a compensable level within one year of discharge from service.

5. The Veteran's current diabetes mellitus disorder is not related to service or any incident of service.

6. The Veteran's current diabetes mellitus disorder was neither caused nor aggravated by his service-connected hepatitis C. 


CONCLUSIONS OF LAW

1. The criteria for service connection for sickle cell trait with hematuria have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

2. The criteria for service connection for diabetes mellitus, to include as secondary to service-connected Hepatitis C, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). As this decision will grant the Veteran's claim for service connection for sickle cell trait with hematuria, the Board will not discuss VA's compliance with VA regulations regarding that issue. 

Here, the Veteran was provided with the relevant notice and information in a September 2007 letter, after the initial adjudication of the claim for service connection for diabetes mellitus. However, VA cured this timing error by re-adjudicating the Veteran's claim in a subsequent March 2010 Supplemental Statement of the Case. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of the claims. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records. The record indicates that the VA treatment records and identified private treatment records have been obtained and associated with the claims file. Some of the Veteran's service treatment records appear to be missing from the claims file. VA took all reasonable steps to obtain the missing records, including contacting the appropriate records depositories, contacting the facilities at which the Veteran claimed to have been treated, and asking the Veteran to provide any records in his possession. The Board finds that additional efforts to obtain these records would be futile. See 38 U.S.C.A. § 5103A(b)(3); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that a remand that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant is unnecessary). 

The Veteran was provided with several VA medical examinations to determine the nature and etiology of his claimed disorder. VA also obtained expert medical opinions regarding the etiology of the Veteran's diabetes mellitus from the Veterans Health Administration (VHA).The VA medical examination reports and VHA opinions contain descriptions of the history of the disability at issue; document and consider the relevant medical facts and principles; and contain opinions regarding the etiology of the claimed disorder based on all evidence. VA's duty to assist with respect to obtaining relevant records and examinations has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In September 2007, October 2010, and July 2012 Remands, the Board requested that the Agency of Original Jurisdiction (AOJ) obtain all outstanding service personnel records, service treatment records, and post-service treatment records, and provide the Veteran with VA medical examinations to determine the nature and etiology of the claimed disorder. The AOJ obtained all post-service treatment records, as identified by the Veteran and the service personnel records. The AOJ was unable to obtain the still missing service treatment records and followed VA procedures as required in such situations as stated previously. The AOJ also provided the requested examinations. The Board finds that the AOJ complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253. The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as diabetes mellitus, by 38 C.F.R. § 3.309(a) (2013). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty. See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by probative evidence to the contrary.

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310. 

Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310. In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2013).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306.

The Veteran has been diagnosed with sickle cell trait, a congenital abnormality. In general, service connection may not be granted for congenital or developmental defects, as they are not considered diseases or injuries for the purpose of service connection. See 38 C.F.R. §§ 3.303(c), 4.9 (2013). However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation). See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration. In contrast, a "disease" is capable of improvement or deterioration. In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury. See VAOPGCPREC 82-90; VAOPGCPREC 67-90.

When no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry. 38 U.S.C.A. § 1111 (West 2002); Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The presumption of soundness applies if a Veteran's congenital disease is not noted at entry. See Quirin, 22 Vet. App. at 396-97; Monroe, 4 Vet. App. at 515. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service. Wagner, at 1096; Bagby, 1 Vet. App. at 227. Accordingly, "[o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexisting and the aggravation prong; it never shifts back to the claimant. In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness ... the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease." Horn v. Shinseki, 25 Vet. App. 231, 235 (2012). This burden must be met by affirmative evidence demonstrating that there was no aggravation. See id. The burden is not met by finding that the record contains insufficient evidence of aggravation. See id.  

As some of the Veteran's service treatment records are missing, the Board has a heightened obligation to consider carefully the benefit of the doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 



Sickle Cell Trait with Hematuria

The Veteran essentially claims that he developed hematuria during service, due to in-service aggravation of his congenital sickle cell trait. Hematuria is defined as the presence of blood or blood cells in the urine. Watai v. Brown, 9 Vet. App. 441, 442 (1996).  

The Veteran's service treatment records regarding his initial tour of active duty, lasting from June 1971 to June 1974, contain no notation indicating complaint of or diagnosis for hematuria.

In a November 1976 service entrance examination report, provided at the time of the Veteran's entrance into his second tour of active duty, a service examiner indicated that the Veteran's systems were normal with the exception of a scar. 

In a June 1977 service treatment record, the Veteran reported experiencing blood in his urine the previous night.

Subsequent service and post-service treatment records include findings of intermittent hematuria over the ensuing three decades. Post-service treatment records also indicate the presence of sickle cell trait.

In a February 1994 private urology record, the Veteran reported having a 20-year history of "gross, total, painless hematuria." Upon reviewing the Veteran's record, the private urologist noted that the Veteran had sickle cell trait. Upon examination, the private urologist indicated finding no abnormalities. The private examiner opined that, "in all likelihood," the genetic sickle cell trait caused the Veteran's hematuria.

In a February 1997 VA treatment record, the Veteran reported experiencing gross hematuria over the previous several months. After an examination, the VA examiner diagnosed gross hematuria, most likely secondary to sickle cell trait. 

In an October 2006 VA medical examination report, a VA examiner, having reviewed the evidence, diagnosed hematuria most likely secondary to sickle cell trait with fragility of renal vasculature. 

In a December 2010 VA medical examination report, the Veteran reported experiencing hematuria for one week after injuring himself in 1972 in-service parachute jump. The Veteran indicated that he had a repeat incident of hematuria during service and, as a result, gave up parachute jumping. The Veteran reported having subsequent instances of intermittent microhematuria, but no incidents of gross hematuria. The VA examiner noted having reviewed some post-service treatment records, but also indicated that she did not have a copy of the complete claims file to review. The VA examiner indicated that she could not find any notation in the available records confirming a post-service microhematuria diagnosis. The VA examiner stated that the Veteran's two reported instances of in-service gross hematuria were related to a parachute jump. In a March 2011 addendum, the VA examiner wrote that she had reviewed the claims file and had not changed her opinion.

In an August 2012 VA medical examination report, the same VA examiner reported having interviewed the Veteran, performed an examination, and reviewed the evidence of record. Having done so, the VA examiner diagnosed the Veteran as having sickle cell trait which, being a genetic disease, indubitably preexisted his initial entry into active service. The VA examiner opined that the Veteran's sickle cell trait was not permanently aggravated by active duty. In explaining this opinion, the VA examiner noted that the Veteran was treated for hematuria during service. She wrote that there was "no evidence" regarding whether the Veteran's hematuria preexisted his entry into active duty, except for the Veteran's assertion that it did not. She indicated that hematuria from sickle cell trait "may be microscopic and not appreciated by the patient." The VA examiner asserted that the Veteran probably experienced episodes of microscopic hematuria prior to active duty that would have been detected only by usage of a dipstick or microscopic analysis of urine sentiment. The VA examiner further noted that sickle cell trait is a fairly benign disorder in the vast majority of instances. She wrote that "active sickling has been rarely seen usually following prolonged exposure to altitude or low oxygen levels inducing hypoxemia." She stated that there was not any evidence suggesting that the Veteran was exposed to either of those conditions, or that he underwent any sickling crises during active duty. The VA examiner also indicated that the Veteran had other possible causes of his post-service hematuria, including bilateral nonobstructing renal stones noted on an October 2006 CT scan. 

In a July 2013 VHA opinion, a VA clinician reported reviewing the evidence. In so doing, the VA examiner noted that the Veteran reported experiencing a history of blood in his urine in June 1977. The VA clinician stated that, as the Veteran had sickle cell trait, instances of hematuria would be common. Although the Veteran had claimed that the hematuria was related to a traumatic event, the VA clinician noted that traumatic hematuria usually would only be caused by either blunt force trauma or lacerations to the kidney. In such instances, the hematuria would end after the affected organs healed. The VA clinician indicated that the Veteran's kidneys were normal. As the Veteran's hematuria had been intermittent over the previous three decades and he had experienced no impairment of kidney function, the VA clinician concluded that the Veteran's in-service hematuria was related to sickle cell trait. The VA clinician noted that the Veteran recently had been diagnosed as having both kidney cysts and had a history of kidney stones, which could cause hematuria independently of sickle cell trait. As the cause of the Veteran's post-service hematuria was unknown, the VA clinician stated that the Veteran's sickle cell trait was not permanently aggravated by service.

Weighing all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for sickle cell trait with hematuria.

The record contains many different claimed etiologies for the Veteran's hematuria. In his lay statements and discussions with medical personnel, the Veteran maintained that he experienced hematuria after a parachute jump that occurred during his first period of active duty. In the December 2010 VA medical examination report, the VA examiner wrote that the Veteran's in-service hematuria was related to his parachute jumping. Yet, the service treatment records contain no notation regarding treatment for hematuria until November 1976, during the Veteran's second tour of active service, and contain no mention of any injuries related to a parachute jump. In both the August 2012 VA medical examination report and the July 2013 VHA opinion, the VA examiner and the VA clinician both suggested that there could be causes for the Veteran's post-service hematuria other than sickle cell trait; yet, neither of them indicated why the other proposed causes were more likely to be etiological factors than sickle cell trait. In numerous other treatment records written over the past three decades, examiners have consistently stated that Veteran's current hematuria was related to his genetic sickle cell trait. Therefore, the Board finds that the preponderance of the evidence indicates that the Veteran's hematuria is related to sickle cell trait. Evans v. West, 12 Vet. App. 22, 30 (1998) (holding that it is the Board's responsibility to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same). 

Sickle cell trait was not noted on the November 1976 service entrance examination report for the Veteran's second tour of active duty. In instances where a condition claimed to have been aggravated by service was not noted on service entrance, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the claimed disability was both preexisting and not aggravated by service. As sickle cell trait is a known genetic condition, the evidence clearly and unmistakably shows that it preexisted service. Yet, the record does not contain clear and unmistakable evidence indicating that the Veteran's sickle cell trait was not permanently aggravated during service. The service treatment records and the lay evidence both indicate that the Veteran initially experienced hematuria related to sickle cell trait during service. The onset of new symptoms related to an underlying disorder during service, on its face, strongly suggests the aggravation of that disorder. Although VA examiners have opined that the sickle cell trait was not aggravated by service, their explanations were inconsistent in their reasoning. For example, the author of the VA medical examination reports opined that the Veteran's sickle cell trait was not permanently aggravated by service because the evidence suggested that the Veteran's in-service hematuria symptoms were caused by something other than sickle cell, such as an in-service injury. By contrast, the author of the July 2013 VHA opinion specifically stated that the Veteran's in-service hematuria was related to sickle cell trait. Yet, the VA clinician stated that the sickle cell trait was not permanently aggravated by service because the post-service hematuria was probably related to some cause other than sickle trait. Neither the VA examiner nor the VA clinician specifically explained why the other possible etiological causes for the Veteran's current hematuria were more likely than the in-service aggravation of sickle cell trait. As the evidence does not clearly and unmistakably indicate that the Veteran's sickle cell trait was not permanently aggravated by service, the presumption of soundness still holds.

As the presumption of soundness holds, the Board must review the evidence as if the Veteran's sickle cell trait did not preexist service. In regard to evidence of a current disability, the records indicate that the Veteran has been treated during the pendency of the appeal for hematuria related to sickle cell trait. In regard to evidence of in-service incurrence of that disorder, the service treatment records and lay evidence both indicate onset of hematuria symptomatology, also found to be related to sickle cell trait, during service. As the Veteran has been experiencing these symptoms since in-service onset, the Board finds that the evidence establishes that the Veteran's hematuria symptoms are related to service. 

Therefore, weighing all doubt in the Veteran's favor, the Board finds that service connection for sickle cell with hematuria is warranted. 

Diabetes Mellitus

The Veteran essentially contends that he either developed diabetes symptomatology during service, or that the claimed was caused or permanently aggravated by his service-connected hepatitis C. The preponderance of the evidence weighs against a grant of service connection.

The Veteran did not experience chronic diabetes mellitus symptomatology during service, continuous diabetes mellitus symptomatology since service discharge, or diabetes mellitus symptomatology manifested to a compensable level within one year of discharge from service. 

In several written statements submitted to VA, the Veteran expressed his belief that he experienced diabetes symptoms in service. The Veteran claimed that he told service examiners during sick call that he experienced both excessive thirst and frequent urination. The Veteran reported being told by those examiners that "if you drink a lot, you p*** a lot." The Veteran stated that his sick call records were lost as they are not included in the claims file. The Veteran contends that both the excessive thirst and frequent urination were early symptoms of diabetes mellitus. 

The Veteran's lay statements, suggesting that he had early symptoms of diabetes during service, are of less value than the medical evidence actually of record. The Veteran's service treatment records contain no notation indicating complaint of or treatment for diabetes mellitus. In the Veteran's June 1982 service discharge examination report, a service examiner reported that the Veteran's systems were normal and that a urinalysis found no evidence of any disability. The post-service treatment records contain no report of diabetes symptomatology until 1993, more than a decade after his discharge from service. The contemporaneous medical records, including test results and medical findings, are of greater probative value than the Veteran's lay statements, written three decades after his discharge in furtherance of a claim for service connection. Therefore, the Board finds that the Veteran did not experience chronic diabetes mellitus symptomatology during service, continuous diabetes mellitus symptomatology since service discharge, or diabetes mellitus symptomatology manifested to a compensable level within one year of discharge from service.

The Veteran's current diabetes is not related to service or any incident of service. Although the Veteran served during the Vietnam War era, he did not serve overseas and, by his own admission, does not qualify for service connection for diabetes mellitus on a presumptive basis due to herbicide exposure. In an April 2003 statement, the Veteran wrote that his diabetes, diagnosed more than a decade after service, was incurred during service, stating that "medical science supports the now well established fact that diabetes has an incubation period from ten to fifteen years." The Veteran did not offer any clinical evidence from a medical professional to support that statement.

In a December 2010 VA medical examination report, a VA examiner noted interviewing the Veteran, performing an examination, and reviewing the claims file. Having done so, the VA examiner opined that the Veteran's diabetes was not related to service or any incident of service, because it was diagnosed more than a decade after service. In a subsequent August 2012 VA medical examination report, the same examiner indicated that her opinion had not changed. She noted that the Veteran left active duty in 1982 and was diagnosed with diabetes mellitus in 1993 as a result of follow-up of some abnormal blood tests. The VA examiner stated that there was no evidence in the service treatment records suggesting the presence of diabetes, and the "11-year time span between his discharge and his later diagnosis makes it extremely improbable that he had diabetes for 11 years, during which time he remained unsymptomatic and undiagnosed." 

In a September 2013 addendum to a July 2013 VHA report, having reviewed the record, a VA clinician opined that the Veteran's diabetes mellitus was not related to service or any incident of service. The VA clinician noted that, in the service treatment records on file, the Veteran reported to a service examiner that he did not have a history of diabetes in May 1982, and, in June 1982, service examiners noted finding no evidence of glucosuria. The VA clinician further noted that the record contained no indication of diabetes symptomatology until June 1993.

The VA examiner's and VA clinician's findings, backed by reviews of the evidence and their experiences as medical professionals, have greater weight than the Veteran's lay conjectures regarding a decade-long diabetes incubation period. See Buchanan, 451 F.3d at 1331. Therefore, the Board finds that the Veteran's diabetes is not related to service or any incident of service.

Finally, the Veteran's diabetes was neither caused nor permanently aggravated by his service-connected hepatitis C. In support of the Veteran's claim for service connection, the Veteran's representative has submitted several medical articles and studies suggesting a possible link between hepatitis C and diabetes. The Veteran did not provide an independent medical opinion supporting his claim in conjunction with these articles. 

Treatise evidence can, in some circumstances, constitute competent medical evidence. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). In addition, the Court has held that, while a medical article or treatise can provide support to a claim, it must be combined with an opinion from a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships. Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 (1999). However, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

In a December 2010 VA medical examination report, a VA examiner noted interviewing the Veteran, providing an examination, and reviewing the claims file, to include the medical articles submitted by the Veteran. Having done so, the VA examiner diagnosed diabetes that had been stable since onset. The VA examiner opined that the Veteran's diabetes mellitus was not caused or aggravated by his service-connected hepatitis C. In support of these findings, the VA examiner noted that, in both her medical experience and that of his colleagues with whom she had consulted, hepatitis C did not have any direct etiological link with diabetes.

In an August 2012 VA medical examination report, the same VA examiner again noted interviewing the Veteran, providing an examination, and reviewing the claims file, to include the medical articles submitted by the Veteran. Having done so, the VA examiner opined that the Veteran's diabetes mellitus was not caused by his service-connected hepatitis C. In support of these findings, the VA examiner wrote that there was "no plausible biologic premise that is currently accepted that would show hepatitis C is a cause of diabetes mellitus." The VA examiner noted that the medical studies submitted by the Veteran "were inconclusive in this regard." The VA examiner noted that, in those studies, the authors reported an "association" between the disorders, which was "not evidence of causation." The VA examiner wrote that the studies "suffer from significant flaws, which include small sample size, study selection criteria of only pre-liver treatment patients, studies limited to Spanish patients, retrospective analyses, and/or studies limited to patients with cirrhosis." The VA examiner further indicated that, in standard medical textbooks such as the 18th edition of Harrison's Principles of Internal Medicine, hepatitis C was not considered as a potential etiological agent for diabetes mellitus. 

In a July 2013 VHA opinion, a VA clinician opined that the Veteran's diabetes mellitus was not caused by his hepatitis C. The VA clinician wrote that while there was data from observational studies suggesting that hepatitis C patients have a higher relative risk for diabetes than non-hepatitis C patients, that data was "far from proving causality between the two conditions." The VA clinician indicated that the evidence was not consistent as several studies failed to show an increased risk in patients with hepatitis C. Moreover, the VA clinician reported that the incidence of diabetes in hepatitis C individuals was only about 10 to 15 percent on average. The VA clinician concluded that based on this data, "one can say that 85 to 90 percent of patients with hepatitis C do NOT develop diabetes." The VA clinician also indicated that the underlying biological mechanism was not known and no animal model had been able to prove the causal mechanism. The VA clinician indicated that the "assays from hepatitis C were not accurate until the late 1980s," and, therefore, it was difficult to estimate an onset date for the Veteran's hepatitis C. The VA clinician stated that, even if the Veteran's hepatitis C predated the onset of his diabetes mellitus, such a circumstance would not "prove causality at all." The VA clinician stated that diabetes mellitus was a common condition in the American populace and was "not a rare condition that only has a few etiological factors." 

In a September 2013 addendum to the July 2013 VHA opinion, the VA clinician again noted that, while there were some observational studies demonstrating an "association" between hepatitis C and diabetes, there were studies that did not show any association. The VA clinician then proceeded to list the studies, including one showing a low prevalence of hepatitis C viral seroposivity among diabetes mellitus patients in a tertiary hospital. The VA clinician also noted a study demonstrating that "among 'low risk' patients," such as the Veteran due to his age, "there was no increased risk of diabetes in this cohort of 1,084 adults free of diabetes at baseline and nine years of follow-up." The VA clinician also noted that, even among patients with hepatitis C, the "MAJORITY of patients do not develop diabetes." The VA clinician referred to a study showing that, among adults aged 40 to 49 with hepatitis C, only 17 percent also had diabetes and, therefore, 83 percent did not have diabetes. The VA clinician wrote that he could not "conclude any causality when the probability of having the outcome of interest (diabetes) is nearly five times lower than not having the outcome of interest." The VA clinician wrote that the chances were much more likely that the Veteran's diabetes was not related to his hepatitis C.

In an October 2013 statement in support of the Veteran's claim, the Veteran's representative stated that the Veteran should be granted diabetes mellitus based on the VA clinician's statement, indicating that while there were some observational studies demonstrating an association between hepatitis C and diabetes, there were studies that did not show any association. The representative argued that, as the medical studies were apparently divided on the issue of causation, the Board should resolve doubt in the Veteran's favor and grant service connection for diabetes. 

However, in his opinion and addendum, the VA clinician noted very clearly that there was a difference between studies observing an association between two diseases and studies indicating a causal link, the etiological element required for a grant of service connection. In this case, the VA examiner and the VA clinician collectively explained how the medical evidence weighed against a finding of any causal relationship between the Veteran's diabetes mellitus and the Veteran's hepatitis C. Although the Veteran submitted several medical studies indicating an association between the disorders and VA obtained several opinions from medical professionals to assist the Veteran with his claim, the record does not contain a single medical opinion indicating that the Veteran's hepatitis C either caused or permanently aggravated the Veteran's diabetes, which has been noted to be stable. Therefore, the Board finds that the opinions of the VA examiners and VHA clinician have much greater probative value than the medical treatise evidence submitted by the Veteran which is not supported by any opinion from a medical professional. Sacks, 11 Vet. App. at 316-17.

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for diabetes mellitus and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

ORDER

Service connection for sickle cell trait with hematuria is granted. 

Service connection for diabetes mellitus, to include as due to service-connected Hepatitis C, is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


